ORDER
PER CURIAM.
Wal-Mart Stores, Inc. appeals from the trial’s court judgment entered in favor of Ethel Groves in a personal injury action.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The evidence supporting the jury verdict is not insufficient. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).